14‐3715 
Fishman v. Paolucci 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 15th day of October, two thousand fifteen. 

PRESENT:  DENNY CHIN, 
                     CHRISTOPHER F. DRONEY, 
                                                   Circuit Judges, 
                     KATHERINE B. FORREST, 
                                                   District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

NEIL FISHMAN, by his legal guardian, Selma Fishman, 
SURUJ SIRIKESHUN, individually and on behalf of all 
others similarly situated,  
                               Plaintiﬀs‐Appellants, 

                                        v.                                                        14‐3715 

JOHN PAOLUCCI, as Deputy Commissioner of the Oﬃce of 
Temporary and Disability Assistance of the New York State 
Department of Family Assistance, RICHARD F. DAINES, as 
Commissioner of the New York State Department of Health, 
                                Defendants‐Appellees. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                            
               *             The Honorable Katherine B. Forrest, of the United States District Court for the 
Southern District of New York, sitting by designation. 
FOR PLAINTIFFS‐APPELLANTS:                PETER VOLLMER, Law Oﬃce of Peter 
                                          Vollmer, P.C., Sea Cliﬀ, New York. 

FOR DEFENDANTS‐APPELLEES:                 VALERIE FIGUEREDO, Assistant Solicitor 
                                          General, Barbara D. Underwood, Solicitor 
                                          General, Steven C. Wu, Deputy Solicitor 
                                          General, for Eric T. Schneiderman, Attorney 
                                          General of the State of New York, New York, 
                                          New York. 

FOR AMICUS CURIAE:                        Marc Cohan, National Center for Law and 
                                          Economic Justice, New York, New York. 

              Appeal from the United States District Court for the Eastern District of 

New York (Bianco, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the memorandum and order of the district court is 

VACATED and the case is REMANDED for further proceedings. 

              Plaintiﬀs‐appellants Neil Fishman and Suruj Sirikeshun, individually and 

on behalf of others similarly situated, appeal from a September 16, 2014 memorandum 

and order of the United States District Court for the Eastern District of New York, 

denying their motion to preliminarily enjoin defendants‐appellees, certain oﬃcials in 

the New York State Department of Health (ʺDOHʺ) and Oﬃce of Temporary Family and 

Disability Assistance (ʺOTDAʺ), from terminating without notice their Medicaid 

benefits for failure to appear at a hearing.  Plaintiﬀs allege that termination without 

such a post‐default notice violates both the Due Process Clause of the Fourteenth 

Amendment and the Medicaid Actʹs fair hearing provision, 42 U.S.C. § 1396a(a)(3).  We 



                                            ‐ 2 ‐ 
assume the partiesʹ familiarity with the underlying facts, the procedural history of the 

case, and the issues on appeal.   

                                      BACKGROUND 

              Medicaid is a federal‐state program that helps indigent persons meet the 

cost of necessary medical services.  See 42 U.S.C. § 1396‐1.  States, such as New York, 

that participate in Medicaid receive federal funds in exchange for complying with ʺthe 

requirements of the Medicaid Act and its implementing regulations.ʺ  Rabin v. Wilson‐

Coker, 362 F.3d 190, 192 (2d Cir. 2004) (citation omitted); see Armstrong v. Exceptional 

Child Ctr., Inc., 135 S. Ct. 1378, 1382 (2015) (ʺLike other Spending Clause legislation, 

Medicaid oﬀers the States a bargain . . . .ʺ).  One such requirement is that states must 

grant ʺan opportunity for a fair hearing before the State agency to any individual whose 

claim for medical assistance under the plan is denied or is not acted upon with 

reasonable promptness.ʺ  42 U.S.C. § 1396a(a)(3).   

              DOH ensures that New Yorkʹs fair hearing process complies with federal 

law, while OTDA conducts those fair hearings.  See N.Y. Comp. Codes R. & Regs. tit. 18, 

§§ 358‐1.1 to ‐6.6.  Under that process, once the state determines that a beneficiary is no 

longer eligible for certain aid, it informs the beneficiary of her right to appeal and to a 

fair hearing on appeal.  Id. § 358‐3.5.  Once she appeals, the state sends an 

acknowledgement of the appeal and follows up with a scheduling notice advising the 

beneficiary of the date, time, and place of the fair hearing.  Id. § 358‐5.1.  A beneficiaryʹs 



                                             ‐ 3 ‐ 
aid generally continues until the state issues a fair hearing decision (ʺaid‐continuingʺ).  

Id. § 358‐3.6.  If, however, the beneficiary defaults by failing to appear, New York 

immediately dismisses the appeal and terminates aid‐continuing.  Id. §§ 358‐3.6(b)(2), 

358‐5.5(c).   

                 Plaintiffs are a class of persons who requested a fair hearing but failed to 

appear.  On December 1, 2009, plaintiffs brought suit below against certain officials in 

DOH and OTDA, claiming that New York violated their due process rights and 

§ 1396a(a)(3) by immediately dismissing their appeal and terminating their Medicaid 

benefits and aid‐continuing when they failed to appear at a hearing.  Plaintiffs argued 

that federal law requires more: that, before taking such actions, the state first send a 

post‐default notice permitting ten days for beneficiaries to reschedule the hearing.  On 

December 13, 2013, plaintiffs filed a motion for a preliminary injunction to mandate the 

state to provide a post‐default notice.   

                 The district court denied that relief.  In its September 16, 2014 

memorandum and order, the district court found that plaintiffs would be irreparably 

harmed without a post‐default notice but concluded that they would be unlikely to 

succeed on the merits.  In considering plaintiffsʹ likelihood of success on the merits, the 

district court assumed that the analysis under both the Due Process Clause and 

§ 1396a(a)(3) ʺis the same, since the statutory fair‐hearing requirement ʹmust meet the 

due process standards set forth in Goldberg [v. Kelly, 397 U.S. 254 (1970)].ʹʺ  App. at 439 



                                               ‐ 4 ‐ 
n.5 (quoting 42 C.F.R. § 431.205(d)).  After conducting a due process analysis, the 

district court denied plaintiffsʹ motion for a preliminary injunction.   

                                       DISCUSSION 

              ʺWe review the denial of a preliminary injunction for abuse of discretion.ʺ  

MyWebGrocer, LLC v. Hometown Info, Inc., 375 F.3d 190, 192 (2d Cir. 2004).  A district 

court abuses its discretion when it ʺapplies legal standards incorrectly or relies upon 

clearly erroneous findings of fact.ʺ  SEC v. Cavanagh, 155 F.3d 129, 132 (2d Cir. 1998) 

(alterations omitted) (quoting Bristol‐Myers Squibb Co. v. McNeil‐P.P.C., Inc., 973 F.2d 

1033, 1038 (2d Cir. 1992)).  ʺA party seeking a preliminary injunction in this Circuit must 

show: (1) irreparable harm in the absence of the injunction and (2) either (a) a likelihood 

of success on the merits or (b) sufficiently serious questions going to the merits to make 

them a fair ground for litigation and a balance of hardships tipping decidedly in the 

movantʹs favor.ʺ  Random House, Inc. v. Rosetta Books LLC, 283 F.3d 490, 491 (2d Cir. 

2002).  A mandatory preliminary injunction ʺthat alters the status quo by commanding 

some positive actʺ by the state, as is requested here, ʺshould issue only upon a clear 

showing that the moving party is entitled to the relief requested, or where extreme or very 

serious damage will result from a denial of preliminary relief.ʺ  Cacchillo v. Insmed, Inc., 

638 F.3d 401, 406 (2d Cir. 2011) (emphases added) (quoting Citigroup Global Mkts., Inc. v. 

VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)). 




                                             ‐ 5 ‐ 
              The district court did not abuse its discretion in finding irreparable harm.  

The district court concluded that ʺthe wrongful denial of Medicaid benefits . . . is the 

type of non‐monetary, imminent harm that is properly characterized as irreparable.ʺ  

App. at 438.  Indeed, if the state wrongfully terminates Medicaid benefits because a 

beneficiary fails to appear, ʺhis situation becomes immediately desperate.ʺ  Goldberg v. 

Kelly, 397 U.S. 254, 264 (1970); see also Blum v. Caldwell, 446 U.S. 1311, 1314 (1980) 

(Marshall, J.) (order denying stay of mandate) (ʺ[T]he very survival of these individuals 

and those class members . . . is threatened by a denial of medical assistance benefits 

. . . .ʺ).  A lack of medical services is exactly the sort of irreparable harm that preliminary 

injunctions are designed to address. 

              But the district court applied the incorrect legal standard in considering 

plaintiffsʹ likelihood of success on the merits.  The district court concluded that the due 

process and § 1396a(a)(3) standards are ʺthe same,ʺ assuming that it was sufficient for 

New York to comply with due process standards.  App. at 439 n.5.  This is not so.   

              The district court should have considered plaintiffsʹ § 1396a(a)(3) claim 

under a different standard than their due process claim.  Both parties agree on this 

point.  When a federal statute creates a right enforceable through 42 U.S.C. § 1983, 

federal regulations ʺmay be relevant in determining the scope of the right conferred by 

Congress.ʺ  Shakhnes v. Berlin, 689 F.3d 244, 251 (2d Cir. 2012) (quoting Save Our Valley v. 




                                             ‐ 6 ‐ 
Sound Transit, 335 F.3d 932, 943 (9th Cir. 2003)).1  A district court must inquire, then, 

whether there is a relevant regulation that ʺmerely further defines or fleshes out the 

content of that right.ʺ  Id. at 251, 254‐56 (quoting Harris v. James, 127 F.3d 993, 1009 (11th 

Cir. 1997)) (finding that federal regulation mandating the state to issue a fair hearing 

decision ʺ[o]rdinarily, within 90 daysʺ of the fair hearing request, 42 C.F.R. § 431.244(f), 

ʺmerely defines the scopeʺ of the § 1396a(a)(3) right); see also D.D. ex rel. V.D. v. N.Y.C. 

Bd. of Educ., 465 F.3d 503, 512‐13 (2d Cir. 2006) (finding that regulation ordering 

implementation of special education program ʺas soon as possibleʺ merely defines the 

scope of the right to a free appropriate public education (quoting 34 C.F.R. 

§ 300.342(b)(1)(ii))).  Indeed, the federal regulation quoted by the district court goes on 

to mention other regulations that may be relevant as to the scope of the fair hearing 

right:  ʺThe hearing system must meet the due process standards set forth in Goldberg v. 

Kelly, 397 U.S. 254 (1970), and any additional standards specified in this subpart.ʺ  42 C.F.R. 

§ 431.205(d) (emphasis added).   

               The question here is whether the federal § 1396a(a)(3) right is broader than 

the due process right with respect to immediate dismissal of appeals and termination of 


                                                            
               1             Appellees also contend that the Supreme Courtʹs decision in Armstrong v. 
Exceptional Child Center, Inc. precludes us from enforcing the Medicaid Act through § 1983.  135 
S. Ct. 1378.  Armstrong, however, addressed neither the private enforceability of federal rights 
under § 1983 nor the § 1396a(a)(3) fair hearing right.  We have held that § 1396a(a)(3) is 
enforceable through § 1983, see Shakhnes, 689 F.3d at 251, and that precedent still controls, see 
Briggs v. Bremby, 792 F.3d 239, 245 (2d Cir. 2015) (approving of § 1983 enforceability of 
§ 1396a(a)(3) post‐Armstrong). 


                                                 ‐ 7 ‐ 
benefits following default.  For example, plaintiffs highlight 42 C.F.R. § 431.223, which 

provides that the state ʺmay deny or dismiss a request for a hearing if . . . [t]he applicant 

or beneficiary fails to appear at a scheduled hearing without good cause.ʺ  Plaintiffs 

read this regulation as requiring the state to ascertain before immediately acting 

whether the beneficiary lacked good cause for failing to appear and contend that the 

regulatory history and agency interpretations (through the State Medicaid Manual2) of 

the regulation support this reading.  Section 1396a(a)(3), as informed by relevant 

regulations, may thus require what due process does not.   

                Because the district court did not separately conduct an analysis of 

§ 1396a(a)(3), we remand to provide it the opportunity to do so in the first instance.  On 

remand, the district court should ask whether plaintiffs are likely to succeed on their 

claim that New York violates their § 1396a(a)(3) fair hearing right as defined further by 

any relevant federal regulations, including 42 C.F.R. § 431.223.  See 42 C.F.R. §§ 431.200‐

.250.  If the district court finds that the plaintiffs are likely to succeed, it should exercise 
                                                            
               2             We note also that the district courtʹs reading of the State Medicaid Manual was 
flawed.  Section 2902.3 of the Manual provides that the state ʺmay dismiss a request for a 
hearing when . . . [t]he claimant abandons his right to a hearing,ʺ and ʺ[t]he hearing request 
may be considered abandoned when neither the claimant nor his representative appears at 
scheduled hearing, and if within a reasonable time (of not less than 10 days) after the mailing of 
an inquiry as to whether he wishes any further action on his request for a hearing no reply is 
received.ʺ  App. at 38.  The district court interpreted this section as ʺpermissive rather than 
mandatory.ʺ  Id. at 434 n.1.  It is exactly the opposite.  The Manual makes clear that only when a 
hearing is abandoned by failing to respond to a post‐default notice may the state dismiss an 
appeal.  While the state may decide not to dismiss an appeal if the post‐default notice receives 
no response, if it chooses to dismiss it must wait at least ten days.  See generally Sai Kwan Wong v. 
Doar, 571 F.3d 247, 258‐62 (2d Cir. 2009) (giving the Manual deference under Skidmore v. Swift & 
Co., 323 U.S. 134 (1944)). 


                                                   ‐ 8 ‐ 
its discretion to decide whether to issue an injunction.  See Shakhnes, 689 F.3d at 257‐60 

(considering statute, regulations, and agency interpretations of those regulations, 

including the State Medicaid Manual, in fashioning injunction).  

                                      CONCLUSION 

              The district court, in ruling on plaintiffsʹ motion for a preliminary 

injunction, erroneously held that the due process and § 1396a(a)(3) standards are the 

same.  We remand for the district court to conduct a separate analysis and to determine 

whether the scope of § 1396a(a)(3), as fleshed out by federal regulations, is broader than 

what is guaranteed by the Due Process Clause with respect to immediate dismissal of 

appeals and termination of benefits when a beneficiary defaults.  Accordingly, we 

VACATE the district courtʹs memorandum and order, and we REMAND the case for 

further proceedings consistent with this order.  

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 9 ‐